MILLIGAN, J.,
concurring
This case demonstrates the confusion and frustration created when a court (here the Supreme Court in Berkemer, (1984), 468 U.S. 420) creates a legal fiction to arrive at a reasonable, even necessary, result.
In its effort to salvage Miranda and the exclusionary rule while accommodating the need for effective control of highway safety, particularly the drunk driving issue, the Supreme Court created a fiction, and imposed it upon another fiction. First the court concluded that custody, for these purposes!, was not achieved until the driver was placed in the cruiser and taken to the station for intoxilyzer testing Yet the truth is that most drivers perceive their liberty invaded when pulled over to the side of the road by a cruiser if not when they see the flashing lights in the rear view mirror.
Second, the fiction is compounded when we conclude that the driver is not "under arrest" when the officer personally believes he is. Hence the spectacle of both the officer and the driver believing the driver is not free to leave and the court saying such driver is nevertheless not in custody.
Would it not be more integrous for the courts to determine that driving an automobile is a privilege granted by the state; and the privilege is subject to reasonable regulation as a condition of maintenance of the licensed privilege?
When the courts create legal fiction they often breed confusion, frustration, and ultimately disrespect for the rule of law.